COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-10-057-CR





ISSAC DEJESUS RAMIREZ	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM THE 396TH DISTRICT COURT OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Pursuant to a plea bargain, appellant Issac DeJesus Ramirez pled guilty to the offense of sexual assault of a child under seventeen in exchange for a sentence of two years’ confinement.  
See
 Tex. Penal Code Ann. § 22.011 (Vernon Supp. 2009).  The trial court’s certification of appellant’s right of appeal states that this is “a plea-bargain case, and the defendant has NO right of appeal.”  Appellant filed a pro se response to this court’s inquiry into its jurisdiction, alleging that he only took the plea bargain because his attorney falsely told him that there “was absolutely no way for [him] to receive a probated sentence.”  Appellant’s response is not grounds for continuing the appeal, however.  
See 
Tex. R. App. P. 25.2(a)(2); 
Chavez v. State
, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006) (holding that if appellant fails to meet any of exceptions in rule 25.2(a)(2), “no inquiry into even possibly meritorious claims may be made.”).  Accordingly, we dismiss the appeal.  
See
 Tex. R. App. P. 25.2(d), 43.2(f); 
Chavez
, 183 S.W.3d at 680.  



PER CURIAM

PANEL:  LIVINGSTON, DAUPHINOT, and GARDNER, JJ.

DO NOT PUBLISH

Tex. R. App. P. 47.2(b)



DELIVERED:  March 18, 2010

FOOTNOTES
1:See 
Tex. R. App. P. 47.4.